      Case 3:19-cv-00262-BSM Document 25 Filed 11/16/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

TONA TUCKER                                                                PLAINTIFF

v.                        CASE NO. 3:19-CV-00262-BSM

SARAH STAGGS PARKER                                                      DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 16th day of November, 2020.



                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
